 304DECISIONSOF NATIONALLABOR RELATIONS BOARDAlliedMeat Company and Amalgamated Meat Cut-ters and ButcherWorkmen of North America,AFL-CIO.Case 27-CA-4464November 3, 1975DECISION UPON RECONSIDERATIONBY MEMBERSFANNING, JENKINS, ANDPENELLOOn August 28, 1975, the National Labor RelationsBoard issued a Decision and Order' in the above-captioned proceeding upon the General Counsel'sMotion for Summary Judgment, finding that Re-spondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the National Labor Relations Act, asamended, and ordering it to take certain remedialaction therefor. Thereafter, on September 15, 1975,Respondent filed with the Board a -Motion forReconsideration,with exhibits attached, assertingthat the Board erred in its Decision wherein it statedthatRespondent had not filed a response to theNotice To Show Cause why the General Counsel'smotion should not be granted, when in fact such aresponse had been filed, and requesting reconsidera-tion in view of this document.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following: 2Initially,we note that Respondent's response to theNotice To Show Cause was filed with the RegionalOffice of the Board, according to the certificate ofserviceattached thereto,whereas the Notice ToShow Cause specifically required that such responsebe ". . . filed with the Board in Washington, D.C.....However, although Respondent's responsewas improperly filed, we shall nonetheless grant itsMotion for Reconsideration and consider its re-sponse to the Notice To Show Cause upon 'ourDecision herein.In its response, Respondent asserts that (1) theGeneral Counsel's motion was not filed in compli-ance with Section 102.24 of the Board's Rules andRegulations, Series 8, as amended, because it wasfiled only 12 days prior to the scheduled hearing; (2)theGeneral Counsel erred in his recitation of thefacts admitted by Respondent in its answer to thecomplaint; (3) the General Counsel's motion repre-sented the culmination of a pattern, of unfairtreatment it had received from the Regional Office;and (4) a hearing was required on its objections tothe election in Case 27-RC-4663, the representationcase upon which the Board's Decision in the instantcase is based.With regard-to (1) and (2) above, we find no meritin these contentions as, the General Counsel's filingof the Motion for Summary Judgment was notunreasonably delayed after the Respondent had fileditsanswer to the complaint, and the GeneralCounsel's recitation of the facts in his motion wassubstantially as admitted by Respondent in itsanswer. Concerning (3) and (4), these issues wereraised and considered by the Board in the underlyingrepresentation proceeding, and, consistent with ourdetermination in our Decision and Order herein,these issues may not be relitigated in this proceeding.Further,with regard to (4), the hearing issue wasspecificallyraisedand resolved in the instantproceeding. In these circumstances, we shall affirmour Decision and Order.Accordingly, it is hereby ordered that Respon-dent'sMotion for Reconsideration be, and it herebyis,granted, and its response to the Notice To ShowCause and the General Counsel's Motion forSummary Judgment be, and it hereby is, acceptedand considered.IT IS FURTHER ORDERED that for the reasons setforth above, the Board's Decision and Order in thismatter be, and it hereby is, affirmed.IAllied Meat Company,220 NLRB No. 12(1975).2Respondent requests consideration by the full Board of its Motion forconsideration.Reconsideration.The Board panel, having duly considered this request,finds that Respondent'smotion does not raise issues warranting full Board221 NLRB No. 60